Case 2:19-cv-17628-MCA-JAD Document 21 Filed 06/02/20 Page 1 of 1 PageID: 516




                                                                       Direct Dial: (212) 894-6758
                                                                       Direct Fax: (212) 370-4453
                                                                       mlefland@condonlaw.com

June 2, 2020

Honorable Madeline Cox Arleo
United States District Judge
United States District Court
District of New Jersey
Martin Luther King Building & United States Courthouse
50 Walnut Street
Newark, New Jersey 07107

Re:            Anatoly Davydov v. Scandinavian Airlines System
               19-CV-17628 (MCA)(JAD)
               C&F Ref: 35264                              ___

Dear Judge Arleo:

On behalf of Defendant Scandinavian Airlines System (“SAS”), we write in accordance with
Local Rule 7.1(d)(5) to request a one-cycle adjournment of the motion date of SAS’s Motion to
Dismiss for lack of personal jurisdiction and on forum non conveniens grounds.

The original motion day was April 6, 2020. The motion was adjourned following Plaintiff’s
request for a one-cycle adjournment pursuant to L.R. 7.1(d)(5), and again to June 8, 2020,
pursuant to Standing Order 2020-04 (In re: Additional Measures Due to the Exigent
Circumstances Created by COVID-19). Plaintiff filed his Opposition brief on June 1, 2020.

This is SAS’s first request for an adjournment. Should the Court grant SAS’s request, the new
motion day will be July 6, 2020.

Plaintiff consents to this application.

Respectfully submitted,

CONDON & FORSYTH LLP

By: /s/ Marissa N. Lefland
       Marissa N. Lefland
